ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for a rehearing, appellant insists that we should have reversed the judgment of the trial court on the ground of the insufficiency of the evidence to support his conviction. We have again very carefully reviewed the record and see no reason for receding from the original opinion herein delivered by this court.
Appellant also complains because we overruled his bills of exception. These bills were considered by the court and were deemed to be without merit.
Nothing new or novel having been presented by the appellant in his motion for rehearing, the same is in all things overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.